04/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0155


                                       OP 21-0155


 DAVID M. YEAROUS,

             Petitioner,

       v.
                                                                    ORDER
 MONTANA FIFTH JUDICIAL DISTRICT
 COURT, MADISON COUNTY,HON.                                             1-1 6
 LUKE M.BERGER,Presiding Judge,
                                                                        APR 13 2021
             Respondent.                                             Bowen Greenwood
                                                                   Clerk of Suprerne Cour.
                                                                      State of IVIontana


      Petitioner David M. Yearous seeks a writ of supervisory control directing the
Fifth Judicial District Court, Madison County, to grant partial summary judgment in
Yearous's favor in its Cause No. DV-29-2019-4. Yearous alleges the District Court should
have granted him partial summary judgrnent on liability and causation by ruling that the
defendant in the underlying matter was negligent per se. However, the District Court
denied partial summary judgment because it found that a question of fact precluded it.
Yearous then attempted to have the court reconsider its ruling, but the court concluded that
the Montana Rules of Civil Procedure did not provide for a renewed motion for partial
summary judgment.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, 11 5, 361 Mont. 279, 259 P.3d 754 (citations omitted). Consistent with
Rule 14(3), it is the Court's practice to refrain from exercising supervisory control when
the petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist.
Court, No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table) (()ct. 18, 2016);
Lichte v. Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540,
382 P.3d 868(table)(Aug. 24, 2016).
       Here, Yearous asserts that the issue presented is purely one of law and that the
District Court's ruling is causing a gross injustice. However, Rule 14(3) also requires that
urgency or emergency factors exist that make the normal appeal process inadequate.
Yearous does not assert urgency or emergency, nor does he allege that appeal is an
inadequate rernedy. Rather, he asserts,"Supervisory control will result in judicial economy
and eliminate inevitable procedural entanglements certain to occur if the Court does not
issue a writ of supervisory control."
       As set forth above, supervisory control is an extraordinary remedy and its issuance
requires urgency or emergency factors that make the normal appeal process inadequate; an
assertion that a writ promotes "judicial economy" does not meet this requirement. This
Court has held that conserving resources, without rnore, is insufficient grounds to justify
supervisory control where a party can seek review of the lower court's ruling on appeal
and there is no evidence that relief on appeal would be inadequate. Yellowstone Elec. Co.
v. Mont. Seventh Judicial Dist. Court, No. OP-19-0348, 397 Mont. 552, 449 P.3d 787
(table)(Aug. 6, 2019). In this instance, Yearous has not demonstrated that his remedy on
appeal would be inadequate.
       IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel ofrecord in the Fi   Judicial District Court, Madison County, Cause
No. DV-29-2019-4, anc3tz Honorable Luke M. Berger, presiding Judge.
       DATED this(3 --day of April, 2021.


                                                               Chief Justice


                                              2
           )
           / L.-.--,,
    Justices




3